       Case 1:17-cr-00251-PGG Document 350 Filed 07/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                           X


UNITED STATES OF AMERICA                                          SEALED ORDER

                          - v. -                                  Sl 1 7 Cr . 251        (PGG) (SDA)

NATALIE JUSINO ,


            Defendant .

            -    -    -    -    -    -   -    -   -   -    X


           WHEREAS,                 an       application              has    been made     by    the    United

States   of America,                 with         the      consent          of the    defendant,       for   the

sealing of (a) Superseding Information Sl 17 Cr . 251                                           (PGG), filed

on September 28, 2018 ;                      (b) the transcript of the defendant's waiver

of indictment and change of plea hearing ;                                      (c)   all docket entries

associated with the defendant's waiver of indictment and change of

plea hearing ,        including notifications of docket entries over the

ECF system ;         and       (d)       the      temporary delay of any further                        docket

entries with respect to the defendant in the above-captioned case ,

including notifications of docket entries over the ECF system ; and

           WHEREAS , the Court finds that the safety of the defendant

and   others     may           be    placed           at       risk    and     active    law    enforcement

investigations may be compromised if the defendant's application

is not granted;

            IT        IS        HEREBY            ORDERED         that        the     transcript       of    the

defendant's      waiver              of       indictment              proceeding ,       the    Superseding
          Case 1:17-cr-00251-PGG Document 350 Filed 07/26/21 Page 2 of 2




Information ,     all docket entries associated with the defendant's

waiver of indictment and change of plea hearing , this Order , and

the Government 's application for this Order,        shall be sealed and,

if applicable , retracted and withdrawn from the ECF system; and

              IT IS FURTHER ORDERED that no docket entries shall be

made in the above-captioned matter with respect to the defendant

until further order by this Court;

              IT IS FURTHER ORDERED that counsel for the defendant and

the Government may be provided a copy of the transcript of the

proceedings without further Order of the Court ; and

              IT IS FINALLY ORDERED that the Government shall report

to the Court on or before six months after execution of this Order

regarding the continuing need,        if any,   to maintain these matters

under seal.


SO ORDERED :

Dated :       New York , New York
              September 28 , 2018




                               THE1 HONORABLE STEWART D. AARON
                               CHIEF UNITED STATES MAGISTRATE JUDGE
                               SOUTHERN DISTRICT OF NEW YORK
